In a proceeding to modify and then confirm an arbitration award, in which the insurer cross-moves to vacate said award, the insurer appeals from (1) an order of the Supreme Court, Suffolk County (Baisley, J.), dated November 25,1980, which (a) granted petitioner’s motion and directed the arbitrator “to rehear and determine the issues of interest penalties and additional attorney fees as mandated by Insurance Law § 675, in accordance with accompanying memorandum decision” and (b) denied the cross motion, and (2) a judgment of the same court, dated December 19,1980, which was purportedly entered thereon. Appeal from the judgment dismissed. The judgment has apparently never been signed. Order modified, on the law, *890by deleting from the second decretal paragraph the words “in accordance with accompanying memorandum decision,” and substituting therefor the words “with respect to the period prior to March 30, 1979.” As so modified, order affirmed. Petitioner is awarded one bill of $50 costs and disbursements to cover both appeals. On the record before us there was no rational basis to justify the arbitrator’s denial of interest penalties and attorneys’ fees to petitioner in accordance with section 675 of the Insurance Law for the period prior to March 30, 1979. However, the arbitrator’s decision to deny such an award to petitioner for the period after October 31,1979 was not so irrational as to warrant vacatur. Rabin, J. P., Cohalan, Weinstein and Thompson, JJ., concur.